DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 42, 43, 45, 46, 49, and 51 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Venter et al. U.S. PGPUB No. 2008/0156985.

Regarding claim 42, Venter discloses an ionization device, the device comprising: an elongate tube (the “Enclosure” of figure 1B) comprising a proximal end (the top end of the “Enclosure” of figure 1B, mated with the “MS Inlet Capillary) configured to mate with an inlet of a mass spectrometer (as illustrated in figure 1B) and open distal end (the bottom portion of the “Enclosure” of figure 1B), wherein the elongate tube further comprises an opening in a sidewall located at a distal portion of the elongate tube (the opening through which either “DESI Sprayer 1” or “DESI Sprayer 2” is inserted); and a desorption electrospray ionization (DESI) source comprising a discharge tube (since either of “DESI Sprayer 1” or “DESI Sprayer 2” is inserted through a hole fitted to accommodate the respective sprayer, as illustrated in figure 1B); wherein 
Although figure 1B illustrates a configuration wherein the open distal end is sealed, via a “Soft O-Ring” to the “surface” of the sample, Venter teaches that “The enclosure was fixed onto a sample-containing glass slide and an air tight seal was obtained by compressing a Viton®™ O-ring between the neck of the bottle and the slide” [0033]. This implies that the device is a complete structural device prior to connection between the enclosure and the surface of the sample. In such a state the bottom end of the enclosure is open. Further, since the claim is an apparatus claim, the apparatus of Venter includes the claimed structure when the enclosure is not sealed to the surface of the sample, which occurs at least when the enclosure is transferred between samples.

Regarding claim 43, Venter discloses the DESI source produces a DESI-active spray in a first direction within the elongate tube (from either of DESI Sprayer 1 or DESI Sprayer 2 in figure 1 B towards the surface of the sample: “impinging an electrically charged liquid spray onto the surface” [0003]), and a velocity of the DESI-active spray in the first direction is reduced by a gas flow in an opposite direction generated in the elongate tube by a mass spectrometer that is coupled to the ionization device via the proximal end of the elongate tube (“The small, pressure-tight enclosure provides the additional advantage that transport into the atmospheric pressure interface of the mass spectrometer is aerodynamically assisted by the suction of the vacuum system” [0010]). 

Regarding claim 45, Venter discloses that the portion of the discharge tube (DESI Sprayer) is sealed within the elongate tube (Enclosure – see figure 1B).

Regarding claim 46, Venter illustrates in figure 1B that the distal portion of the elongate tube (Enclosure) is configured to interact with the surface of the sample.

Regarding claim 49, Venter discloses that the DESI-active spray is generated by an electrospray device (“DESI is used in mass spectrometry to obtain ions directly from sample surfaces. For samples at or near atmospheric pressure, a charged aqueous solvent mixture or other fluid is electrosprayed with pneumatic assistance and directed at a sample surface” [0004] – figure 1B illustrates that the DESI-active spray is generated by one or both of DESI Sprayer 1 and/or 2).

Regarding claim 51, Venter discloses that the DESI-active spray comprises water (“A solution of 50% methanol-water was delivered to the sprayer at 5 ul/min controlled with a syringe pump” [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venter et al. U.S. PGPUB No. 2008/0156985 in view of Scamman et al. Nonpatent Literature Frequency Response of Long Mass-Spectrometer Sampling Catheters.

Regarding claim 44, Venter illustrates in figure 1B that the enclosure includes an elongate portion interfacing with a mass spectrometer for transferring ionized samples to the mass spectrometer, but Venter does not explicitly disclose that the transfer member is a catheter.
Scamman discloses that a catheter may be utilized to introduce a gaseous sample into a mass spectrometer [Abstract].
It would have been obvious to one possessing ordinary skill in the art at the time of the invention to have combined Venter and Scamman in order to provide a suitable connector for introducing the desorbed sample into the mass spectrometer, without losing much, if any of the sample between desorption and analysis, and utilizing a commercially available product for interfacing the two devices in the manner suggested in Venter.

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venter et al. U.S. PGPUB No. 2008/0156985 in view of Chen et al. U.S. PGPUB No. 2010/0258717.

Regarding claim 47, Venter discloses the claimed invention except that there is no explicit disclosure that the sample is a tissue sample.
Chen discloses that DESI ionization for mass spectrometry is useful in analyzing tissue samples (“DESI is a representative method for ambient mass spectrometry. It has been shown to be useful in providing a rapid and efficient means of desorbing and ionizing a variety of target compounds of interest under ambient conditions. For example, analytes such as pharmaceuticals, metabolites, drugs of abuse, explosives, chemical warfare agents, and biological tissues have all been studied with these ambient ionization methods” [0004]).
It would have been obvious to one possessing ordinary skill in the art at the time of the invention to have modified Venter with the tissue sample of Chen in order to adapt the apparatus of Venter for analyzing a broader range of sample specimens, where it may be useful to utilize DESI for ionizing a tissue sample because it is less destructive of the sample than other ionization methods.

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venter et al. U.S. PGPUB No. 2008/0156985 in view of Ouyang et al. U.S. PGPUB No. 2010/0301209.


Ouyang discloses an apparatus which couples a DESI (“desorption electrospray ionization”) source with “a mass analyzer of a handheld mass spectrometer” [0036].
It would have been obvious to one possessing ordinary skill in the art at the time of the invention to have utilized the handheld mass spectrometer of Ouyang as the mass spectrometer of Venter in order to improve portability of the apparatus, thereby allowing a user to perform analyses in various locations outside of a laboratory setting.

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venter et al. U.S. PGPUB No. 2008/0156985 in view of Yu et al. Nonpatent Literature Direct Profiling of Photochemicals in Tulip Tissues and in Vivo Monitoring of the Change of Carbohydrate Content in Tulip Bulbs by Probe Electrospray Ionization Mass Spectrometry.

Regarding claim 50, Venter discloses the claimed invention except that there is no explicit disclosure that the sampling probe operates without voltage.
Yu discloses a sampling probe, which operates without voltage, to desorb an analyte from an in vivo tissue for analysis by mass spectrometry. The left column of page 2306 describes that the water vapor is utilized to dissolve and electrospray dried compounds on the needle tip and the abstract describes that the method includes in vivo PESI-MS experiments on tissue from living tulip bulbs wherein “As an addition to 
It would have been obvious to one possessing ordinary skill in the art at the time of the invention to have replaced the sampling probe of Venter with the sampling probe disclosed in Yu so as to utilize alternative ionization configurations which may enhance the abilities of the apparatus for ionizing a sample while minimizing damage to the sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L MCCORMACK/Examiner, Art Unit 2881